Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bethany Whelan on 5/20/2022.

The application has been amended as follows: 
In the claims:

In claim 19, line 6, after the phrase “filtering one or more ions in the”, insert “plasma chamber”.

Allowable Subject Matter
Claims 1-12, 15-19 and 22 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments/arguments of dated 5/3/2022 are persuasive to overcome all the pending rejections as to the point that he prior art fails to teach or renders obvious to a process including the step of mixing alkyl halide with the one or more species using an injection port disposed between the first grid plate and the second grid plate to generate one or more alkyl radicals, wherein the workpiece disposed in a processing chamber separated from a plasma chamber by a separation grid, the separation grid comprising a first grid plate and a second grid plate as the context of claim 1.
The prior art fails to teach or renders obvious to a process including the steps of filtering one or more ions in the plasma chamber to generate a filtered mixture; injecting one or more alkyl halides in the filtered mixture using an injection port disposed between the first grid plate and second grid plate to generate one or more alkyl radicals, wherein the workpiece disposed in a processing chamber separated from a plasma chamber by a separation grid, the separation grid comprising a first grid plate and a second grid plate as the context of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457. The examiner can normally be reached M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713